Citation Nr: 1718502	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  16-59 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Durham, North Carolina


THE ISSUE

Entitlement to an annual VA clothing allowance for the year 2016.

(The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral plantar fasciitis, entitlement to service connection for bilateral plantar fasciitis, entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy, entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are the subject of a separate decision).


WITNESSES AT HEARING ON APPEAL

Veteran and B.J.




ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to February 1989, with an additional period of active duty training from February 1990 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Durham, North Carolina.

In January 2017, the Veteran and B.J. testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board finds additional development is warranted before the claim may be adjudicated.

As an initial matter, the Board notes that the Veteran's VA Form 10-8678, Application for Annual Clothing Allowance for year 2016 is missing from his claims file.  On remand, attempts should be made to locate the document and associate a copy with the record.

The Veteran asserts entitlement to a VA annual clothing allowance because service-connected left lower extremity radiculopathy necessitated the use of a left knee brace to assist with gait and decreased mobility, which in turn, tended to wear or tear his clothes.  He contends that the left knee brace treats the entire left leg, rather than just his non-service connected left knee.

The Board notes the Veteran's claim for a clothing allowance was denied because he did not have a service-connected left knee disability.  However, evidence of record indicates that the Veteran's left knee brace may be prescribed, in part, to treat the Veteran's service-connected lumbosacral spine disability and left leg radiculopathy.  Specifically, June 2014 VA physical therapy notes indicated the Veteran was provided knee sleeves and forearm crutches to assist with gait and reported knee, right lower extremity, and back pain.  Additionally, the Veteran reported in an August 2016 VA examination that he had intermittent tinging, weakness, and numbness in the legs and feet and the Veteran testified in January 2017 that knee braces treat his bilateral lower extremity radiculopathy by assisting with gait and mobility.  

The Board notes that the applicable regulations provide that an annual clothing allowance may be granted if the Under Secretary for Health or such designee certifies that a veteran, because of his service-connected disability or disabilities, wears or uses a qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  38 C.F.R. § 3.810(a)(1)(ii)(A).  

The Board finds the claim must be remanded for a determination as to whether the left knee brace is worn for the service-connected back or lower extremity radiculopathy disabilities that accounts for all evidence of record.  It appears that the adjudicator based the denial on a May 2016 VA consultation that noted bilateral knee pain may benefit from bracing.  Additionally, although the Veteran has testified that his left knee brace damages his clothing, the evidence of record does not demonstrate that a determination has been made by the Under Secretary for Health or such designee as to whether the brace tends to wear or tear clothing.  38 C.F.R. § 3.810(a)(1)(ii)(A).




Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.	Associate a copy of the Veteran's application for an annual clothing allowance for year 2016.

2.	After completing any records development, the claims file should then be sent to the Undersecretary of Health or a designee for consideration whether a left knee brace is worn or used to treat service-connected back and/or bilateral lower extremity radiculopathy disabilities and whether the left knee brace wears or tears the Veteran's clothing.

3.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




